Interim Decision #1716

. MATTER OF MOSTAFA

In Visa Petition Proceedings
A-17003045
Decided by District Director March 9, 1967
Since a geophysicist is a member of the professions within the meaning of
section 101(a) (82) of the Immigration and Nationality Act, as amended by
P.L. 89-280, and since beneficiary, who has a bachelor of science degree in
geology and chemistry, is a qualified geopbyslcist, be is eligible for preference
classification under section 203(a) (3) of the Act, as a geophysicist.

The petition was filed to accord the beneficiary third preference clasSifiCitil0n as a member of the professions based upon his qualifications
as a geophysicist.
The petitioner is a. thirty-four-year-old married male, a native and
citizen of the United Arab Republic. On January 20, 1967, he filed a
petition to classify himself as a member of the professions, entitled to
preference under section 203(a) (3) of the Immigration and Nationality Act, as amended. The statute provides for immigrant visas to
be made available "to qualified immigrants who are members of the
professions, or who, because of their exceptional ability in the sciences
or the arts will substantially benefit prospectively the national economy, cultural interests, or welfare of the United States." The beneficiary was awarded a Bachelor of Science degree in geology and
chemistry by the University of Cairo, Cairo, Egypt in May 1953. He
was employed as a geophysicist trainee from February 1955 to September 1956 by Sahara Petroleum Company, Alexandria, Egypt. From
January 1957 to November 1963, the beneficiary was employed as a
geophysicist by Societe Cooperative Des Petroles, Cairo, Egypt. He has
been employed as a geophysicist by Pan American UAR Oil Company,
Cairo, Egypt since December 1964.
A certification pursuant to section 212(a) (14) of the Act, as
amended, has been issued by the Department of Labor.

Geophysicists are listed under professional, technical and managerial occupations, Code 024.081 in the Dictionary of Occupational
Titles, Volume II, Third Edition, prepared by the Department of

151

Interim Decision #1716
Labor. Occupations in this physical scientist group are concerned with
the composition and physical aspects of the earth, its interior and
atmosphere, as well as the land and bodies of water on its surface
and underground. To conduct their investigations, geophysicists apply
the principles andtechniques of physics, geology, mathematics, chemistry, and engineering. The Occupational Outlook Handbook, 1966-67
Edition, of the United States Department of Labor, states that a
bachelor's degree with a major in geophysics or a bachelor's degree
in a related science or in engineering is adequate preparation for entrance into this field. This Handbook further states that for geophysical specialties other than exploration, and for the more desirable
positions in exploration work, graduate education in geophysics or
in a related science is usually required. A doctor's degree with a major
in geophysics, or in a related science with advauml courses in geophysics, is generally required for teaching careers, positions involving
fundamental research, and for advancement in most types of geophysical work.
It is concluded that entry into the field of geophysics requires the
high education that is associated with the occupations named under
section 101(a) (32) of the Act, and that a geophysicist is a member of
the professions within the meaning of the Act. The beneficiary, as a
geophysicist, is entitled to classification as a member of the professions.
ORDER: It is ordered that the petition be approved and the beneficiary accorded third preference under section 203(a) (3) of the Immigration and Nationality Act, as amended.

152

